 
 
IV 
House Calendar No. 77
111th CONGRESS 
1st Session 
H. RES. 477
[Report No. 111–167] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mr. Forbes (for himself, Mr. Wittman, Mr. Bartlett, Mr. Miller of Florida, Mr. Akin, Mr. Kline of Minnesota, Mr. Franks of Arizona, Mr. Bishop of Utah, and Mr. Lamborn) submitted the following resolution; which was referred to the Committee on Armed Services 
 

June 19, 2009
Reported with an amendment, referred to the House Calendar, and ordered to be printed
Strike out all after the resolving clause and insert the part printed in italic

RESOLUTION 
Directing the Secretary of Defense to transmit to the House of Representatives the fiscal year 2010 30-year shipbuilding plan relating to the long-term shipbuilding strategy of the Department of Defense, as required by section 231 of title 10, United States Code. 
 
 
That the Secretary of Defense is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents, including telephone and electronic mail records, logs and calendars, and records of internal discussions in the possession of the Secretary and produced by the Secretary of the Navy or the Director of the Office of Management and Budget relating to the following: 
(1)The fiscal year 2010 30-year shipbuilding plan relating to the long-term shipbuilding strategy of the Department of Defense, as required by section 231 of title 10, United States Code. 
(2)The certification statement of the Secretary required in the plan that both the budget for this fiscal year and the future-years defense program relating to the construction of naval vessels are at a level that is sufficient for the procurement as described in the 30-year shipbuilding plan. 


That the Secretary of Defense is directed to transmit to the House of Representatives, not later than September 15, 2009—

(1)the fiscal year 2010 30-year shipbuilding plan relating to the long-term shipbuilding strategy of the Department of Defense, as required by section 231 of title 10, United States Code; and 
(2)the certification statement of the Secretary required in the plan that both the budget for this fiscal year and the future-years defense program relating to the construction of naval vessels are at a level that is sufficient for the procurement as described in the 30-year shipbuilding plan. 
 

June 19, 2009
Reported with an amendment, referred to the House Calendar, and ordered to be printed
